    Case 1:19-cv-00807-UNA Document 1 Filed 05/01/19 Page 1 of 3 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 LIGHTING SCIENCE GROUP CORP.,                    )
                                                  )
                        Plaintiff,                )
                                                  )
          v.                                      ) CA No. _____________
                                                  )
 SIGNIFY N.V. (F/K/A PHILIPS                      )
 LIGHTING N.V.) & SIGNIFY NORTH                   ) JURY TRIAL DEMANDED
 AMERICA CORPORATION (F/K/A                       )
 PHILIPS LIGHTING NORTH AMERICA                   )
 CORPORATION)                                     )
                    Defendants.                   )

                    PLAINTIFF LIGHTING SCIENCE GROUP CORP.’S
                    MOTION FOR LEAVE TO FILE COMPLAINT AND
                        RELATED DOCUMENTS UNDER SEAL

         Pursuant to Federal Rule of Civil Procedure 26, Plaintiff Lighting Science Group Corp.

(“LSG”) hereby moves for an Order permitting the filing of its complaint under seal. LSG

respectfully moves the Court for leave to file its complaint under seal to protect its confidential

and proprietary information, including LSG’s confidential reverse engineering analyses, and

resulting infringement contentions from disclosure.

         LSG has also included redacted versions of its Complaint. The redacted version of the

Complaint and related papers satisfies the intention of the open court system, while protecting

LSG’s privacy interests. If left unsealed, public access to LSG’s confidential information could

hamper LSG’s ability to control the use of its costly, proprietary engineering analyses of the

accused products, and inhibit LSG’s ability to enforce its patent rights against third parties,

pursue licensing discussions, and/or negotiate open exchange of information with third parties to

determine whether they have used or would be interested in using LSG’s patented technology.




{01444386;v1 }
    Case 1:19-cv-00807-UNA Document 1 Filed 05/01/19 Page 2 of 3 PageID #: 2



         “Good cause [to seal records] is established on a showing that disclosure will work a

clearly defined and serious injury to the party seeking closure." Publicker Indus., Inc. v. Cohen,

733 F.2d 1059, 1069- 70 (3d Cir. 1984) (citations omitted). The Third Circuit has identified a

non-exhaustive list of factors to balance when evaluating whether documents should be sealed.

Pansy v. Borough of Stroudsburg, 23 F .3d 772, 787-91 (3d Cir. 1994).

         Under the first Pansy factor, disclosure will violate LSG’s established privacy interests in

its claim charts. A patent owner has a legitimate interest in maintaining the confidentiality of its

infringement contentions or claim charts for all of these reasons. See, e.g., In re TR Labs Patent

Litig., No. CIV.A. 09-3883 PGS, 2014 WL 3501050, at *2 (D.N.J. July 14, 2014) (declining to

specifically reference infringement contentions as they had been filed under seal); ExitExchange

Corp. v. Casale Media Inc., No. 2:10-CV-297, 2012 WL 996960, at *2 (E.D. Tex. Mar. 23,

2012) (affirming the confidentiality of infringement contentions by denying motion to unseal

infringement contentions); Word to Info Inc v. Google Inc., No. 15-CV-03486-WHO, 2016 WL

3648605, at *6 (N.D. Cal. July 8, 2016).

         The second, third, fourth, fifth, sixth, and seventh Pansy factors are either neutral, or

weigh in favor of sealing LSG’s records. Under the second factor, LSG cannot identify a

legitimate purpose Defendants might propose for the Confidential Exhibits to be unsealed. It is

not anticipated that Defendants will oppose this motion, as they already have access to the

Confidential Exhibits. Under the third factor, disclosure will not cause embarrassment to a party.

The information is not important to public health and safety, under the fourth Pansy factor. The

information is already shared between litigants, thus unsealing the exhibits will not promote

fairness and efficiency in accordance with the fifth factor. Finally, under the sixth factor, the

party benefitting from the order to seal the documents—LSG—is not a public entity or official.



{01444386;v1 }                                    -2-
    Case 1:19-cv-00807-UNA Document 1 Filed 05/01/19 Page 3 of 3 PageID #: 3



         Because the balance of the Pansy factors weighs in favor of protecting LSG’s rights in

the confidentiality of its claim charts, and because LSG has tendered redacted versions of its

Complaint and related papers with this request to otherwise effectuate the goals of the open court

doctrine, LSG respectfully requests that the Court grant its motion to seal the Complaint and

related papers.

                                                      ASHBY & GEDDES

                                                      /s/ Andrew C. Mayo
                                                      _____________________________
                                                      John G. Day (#2403)
 Of Counsel:                                          Andrew C. Mayo (#5207)
                                                      500 Delaware Avenue, 8th Floor
 Bradley W. Caldwell                                  P.O. Box 1150
 John Austin Curry                                    Wilmington, DE 19899
 Christopher S. Stewart                               (302) 654-1888
 Justin T. Nemunaitis                                 jday@ashbygeddes.com
 Hamad M. Hamad                                       amayo@ashbygeddes.com
 Daniel R. Pearson
 Alexis F. Mosser                                     Attorneys for Plaintiff
 CALDWELL CASSADY CURRY PC                            Lighting Science Group Corp.
 2101 Cedar Springs Road, Suite 1000
 Dallas, Texas 75201
 (214) 888-4848

 Kayvan B. Noroozi
 Joel P. Stonedale
 James A. Milkey
 Karly Valenzuela
 NOROOZI PC
 11601 Wilshire Blvd., Suite 2170
 Los Angeles, CA 90025
 (310) 975-7074

Dated: May 1, 2019




{01444386;v1 }                                  -3-
